                                          Case 4:21-cv-00548-YGR Document 25 Filed 05/28/21 Page 1 of 2




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    MARIA RUTENBURG,                                   Case No. 4:21-cv-00548-YGR
                                                          Plaintiff,                       ORDER DENYING MOTION FOR LEAVE TO
                                   6
                                                                                           FILE A SECOND AMENDED COMPLAINT
                                                  v.
                                   7

                                   8    TWITTER, INC.,                                     Re: Dkt. No. 22
                                                          Defendant.
                                   9

                                  10

                                  11          The Court previously ordered this case dismissed for lack of subject matter jurisdiction.

                                  12   (Dkt. No. 21.) Plaintiff Maria Rutenburg subsequently filed a motion requesting leave to file a
Northern District of California
 United States District Court




                                  13   second amended complaint. (Dkt. No. 22.) Defendant Twitter Inc. opposes the motion. (Dkt. No.

                                  14   23; see also Dkt. No. 24 (reply).) Having reviewed the parties’ briefing, and for the reasons set

                                  15   forth below, the Court DENIES the motion for leave to file a second amended complaint.1

                                  16          Federal Rule of Civil Procedure 15(a) provides that a trial court should “freely give leave

                                  17   when justice so requires.” A district court “may exercise its discretion to deny leave to amend due

                                  18   to ‘undue delay, bad faith or dilatory motive on part of the movant, repeated failure to cure

                                  19   deficiencies by amendments previously allowed, undue prejudice to the opposing party . . . , [and]

                                  20   futility of amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892 (9th Cir. 2010)

                                  21   (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “Leave to amend need not be given if a

                                  22   complaint, as amended, is subject to dismissal.” Moore v. Kayport Package Exp., Inc., 885 F.2d

                                  23   531, 538 (9th Cir. 1989); see also Carrico v. City & Cnty. of San Francisco, 656 F.3d 1002, 1008

                                  24   (9th Cir. 2011).

                                  25
                                              1
                                  26            The Court has reviewed the papers submitted by the parties in connection with the
                                       motion for leave to file a second amended complaint. The Court has determined that the motion is
                                  27   appropriate for decision without oral argument, as permitted by Civil Local Rule 7-1(b) and
                                       Federal Rule of Civil Procedure 78. See also Lake at Las Vegas Investors Group, Inc. v. Pacific
                                  28   Malibu Dev. Corp., 933 F.2d 724, 728-29 (9th Cir. 1991). Accordingly, the Court VACATES the
                                       hearing scheduled for June 1, 2021.
                                          Case 4:21-cv-00548-YGR Document 25 Filed 05/28/21 Page 2 of 2




                                   1          Here, Rutenburg’s proposed amendments do not address the Court’s analysis from the

                                   2   prior Order dismissing this case for lack of subject matter jurisdiction, and are thus futile. Instead,

                                   3   these new allegations consist of additional details of Twitter, former President Donald Trump and

                                   4   his Twitter account, Rutenburg’s Twitter usage, and a discussion of the Second Circuit case,

                                   5   Knight First Amendment Institute v. Trump, 928 F. 3d 226 (2d Cir. 2019). These proposed

                                   6   amendments do not alter, let alone address, the Court’s prior determination that “Twitter is not a

                                   7   state actor, and is not exercising any sovereign state authority.” (Dkt. No. 21 at 5.). Again,

                                   8   “[s]imply put, Rutenburg cannot transform Twitter into a ‘state actor’ based on an allegation that

                                   9   the company ‘administered’ former President Trump’s account, which is all that is alleged in the

                                  10   amended complaint.” (Id. at 4.) In light of these defects, Rutenburg’s proposed amendments are

                                  11   futile and do not warrant the granting of this motion.

                                  12          Accordingly, the motion for leave to file a second amended complaint is DENIED. The
Northern District of California
 United States District Court




                                  13   Clerk of the Court is directed to enter judgment consist with the disposition of this Order and the

                                  14   prior Order at Docket Number 21.

                                  15          This Order terminates Docket Number 22.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 28, 2021

                                  18
                                                                                                         YVONNE GONZALEZ ROGERS
                                  19                                                                    UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
